DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (U.S. PGPUB 2016/0310820) in view of (U.S. PGPUB 2015/0018111)

Re claims 1, 13, and 14: Kline discloses a system for determining a game scenario in a sports game, the system comprising a player module being attachable to a player (see paragraph [0039]: a wearable tracking device), an equipment module being attachable to a sports equipment to be used in said sports game (see paragraph [0033]: wearing device) , and a computing unit for receiving player based data from the player module and equipment based data from the equipment module (see paragraph [0042]: object 370, a mobile device), the player based data representing an activity profile of the player and the equipment based data representing a motion profile of the equipment,
wherein the player module comprises a player sensor device configured to provide raw measurement data associated with the player to which the player module is attached, wherein the player module is configured to perform a feature extraction of the raw measurement data for determining, based on one or more extracted features, one or more physical events being executable by the player,
wherein the player module is configured to determine the activity profile of the player based on the extracted one or more features and/or based on the determined one or more physical events (Abstract, 0073: speed and performance metrics of the user’s wearable device are extracted) and
to transmit the activity profile as the player based data to the computing unit (see paragraph [0032, 0033, 0037, 0057, 0073]), and/or
to transmit the extracted one or more features and/or the determined one or more physical events to the computing unit for determining the activity profile of the player, and
wherein the equipment module comprises an equipment sensor device configured to provide raw measurement data associated with the equipment to which the equipment module is attached, wherein the equipment module is configured to perform a feature extraction of the raw measurement data for determining, based on one or more extracted features, one or more physical events being executable by or exertable on the equipment (see paragraph [0032]),
wherein the equipment module is configured to determine the motion profile of the equipment based on the extracted one or more features and/or based on the determined one or more physical events (see paragraph [0032, 0073]) and
to transmit the motion profile as the equipment based data to the computing unit (see paragraph [0032, 0033, 0037, 0057]), and/or
to transmit the extracted one or more features and/or the determined one or more physical events to the computing unit for determining the motion profile of the equipment, and
wherein the computing unit comprises a Game Scenario Classification Stage that is configured to classify the activity profile of the player and the motion profile of the equipment into one of a plurality of game scenarios involving the player and the equipment (see paragraph [0032, 0037, 0057]: information from the activity profile and motion profile are composited to create a uniform profile and determine progression in the course). 
Kline fails to disclose combining the activity profile of the player with the motion profile of the equipment for the purpose of classifying the activity into a game scenario. Nadkarni like Kline teaches a golf club with an attached accelerometer, and additional sensors on the golfer. Nadkarni, additionally teaches combining the sensory data from golfer sensors and motion detection data from the golf club into one data stream for classification purposes as identified by the particular commentary given on each swing (see Figs. 13, 15, 17, 19, and paragraphs [0041-0046]). It would have been obvious to one of ordinary skill in the art to modify the sensory system of Kline with combined sensory data of Nadkarni for the purpose of providing more information to more accurately provide descriptions of game scenarios such as a backswing that is too short (Fig. 13), early release during Downswing (Fig.15), etc. 

Re claim 2: Kline discloses with respect to the system of claim 1, wherein the player sensor device comprises at least one of a multi-axis accelerometer, an angular rate sensor, a magnetometer and a pressure sensor, the multi-axis accelerometer being configured to provide the raw measurement data representing an acceleration of a body part of the player to which the player module is attached, the angular rate sensor being configured to provide the raw measurement data representing a rotation of a body part of the player to which the player module is attached, the magnetometer being configured to provide the raw measurement data representing a value of the earth's magnetic field, and the pressure sensor being configured to provide the raw measurement data representing a pressure exerted by or at a body part of the player to which the player module is attached (see paragraph [0041, 0070]).

Re claim 3: Kline discloses with respect to the system of claim 1, wherein the equipment sensor device comprises at least one of a multi-axis accelerometer, an angular rate sensor, a magnetometer and a pressure sensor, the multi-axis accelerometer being configured to provide the raw measurement data representing an acceleration of the equipment to which the equipment module is attached, the angular rate sensor being configured to provide the raw measurement data representing a rotation of the equipment to which the equipment module is attached, the magnetometer being configured to provide the raw measurement data representing a value of the earth's magnetic field, and the pressure sensor being configured to provide the raw measurement data representing a pressure exerted on the equipment to which the equipment module is attached (see paragraph [0041, 0070]).

Re claim 4: Kline discloses with respect to the system of claim 1, further comprising a database configured to store additional information about at least one of the player, the equipment, and a temporal history of the game, wherein the computing unit is configured to retrieve said additional information from said database and to determine, based on the activity profile of the player and on the motion profile of the equipment and on the additional information retrieved from the database, the one of a plurality of game scenarios involving the player and the equipment (see paragraph [0032, 0037, 0057]).

Re claim 6: Kline discloses with respect to the system of claim 1, wherein the system comprises a further player module being attachable to a further player, wherein the computing unit is configured to receive further player based data from the further player module, the further player based data representing a further activity profile of the further player, wherein the computing unit is configured to determine, based on the activity profile of the player and on the further activity profile of the further player and on the motion profile of the equipment, one of a plurality of game scenarios involving the player and the further player and the equipment (see paragraph [0067, 0071]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Jolliffe (U.S. Patent No. 7,040,998 herein known as ‘998).

Re claims 7: Kline fails to disclose with respect to the system of claim 1, wherein the system further comprises at least one infrastructure module being associated with a playing field where the sports game takes place and/or being associated with an installation belonging to said playing field, the infrastructure module being arranged inside, outside, at, on, over, under or around the playing field and/or inside, outside, at, on, over, under or around said installation of said playing field, wherein the computing unit is configured to receive infrastructure based data from the infrastructure module and to determine, based on the activity profile of the player and on the motion profile of the equipment and on the infrastructure based data, the one of a plurality of game scenarios involving the player and the equipment. However, ‘998 teaches a golf course wherein antennas are used through the course for various purposes (see Abstract). It would have been obvious to one of ordinary skill in the art, modify the golf course of Kline with the antennas of ‘998 for the purpose of aiding in the counting of strikes.

Allowable Subject Matter
Claims 5, 8, 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims to state “combining the activity profile of the player with the motion profile of the equipment for the purpose of classifying the activity into a game scenario.” Nadkarni like Kline teaches a golf club with an attached accelerometer, and additional sensors on the golfer. Nadkarni, additionally teaches combining the sensory data from golfer sensors and motion detection data from the golf club into one data stream for classification purposes as identified by the particular commentary given on each swing (see Figs. 13, 15, 17, 19, and paragraphs [0041-0046]). Because Nadkarni discloses the amended features and can be obviously combined with the base reference of Kline, the claims stand rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715